Order entered October 27, 2017




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-01416-CR
                                        No. 05-16-01417-CR

                                SUSAN GAY PRUITT, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                  Trial Court Cause Nos. 380-82407-2014 & 380-82408-2014

                                              ORDER
       The certifications of the right to appeal filed in these cases are not signed by the trial

court. Accordingly, we ORDER the trial court to file, within FOURTEEN DAYS of the date of

this order, supplemental certifications of the right to appeal that are signed by the trial court.


                                                         /s/   LANA MYERS
                                                               JUSTICE